371 F.2d 792
Lewis E. GASKILL, Jr., Appellee,v.PREFERRED RISK MUTUAL INSURANCE COMPANY, Appellant.
No. 10711.
United States Court of Appeals Fourth Circuit.
Argued January 10, 1967.
Decided January 16, 1967.

Edward C. Mackie, Baltimore, Md. (Samuel S. Smalkin, Hyman Ginsberg, Rollins, Smalkin, Weston & Andrew, and Ginsberg & Ginsberg, Baltimore, Md., on brief), for appellant.
Francis D. Murnaghan, Jr., Baltimore, Md. (Melvin J. Sykes, Baltimore, Md., on brief), for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
This is an appeal from a judgment based upon the District Court's finding of bad faith on the part of Preferred Risk Mutual Insurance Company in failing to accept offers, made by the plaintiffs in an automobile accident case brought against Preferred's insured, to settle for an amount within the limits of coverage provided by its policy of liability insurance. The court below made detailed and comprehensive findings of subsidiary facts to support the ultimate finding of insurer's bad faith in conducting negotiations and in refusing offers of settlement.


2
We affirm on the opinion of the District Court.1


3
Affirmed.



Notes:


1
 Gaskill v. Preferred Risk Mutual Insurance Company, 251 F.Supp. 66 (D.C.D.Md.1966)